DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-15, 18, 19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (U.S. Patent Application Publication # 2019/0317512).

Re claim 1, Zhang teaches:
A system for determining a driving path in autonomous driving, comprising: (at least paragraph 21)
at least one storage medium including a set of instructions (at least paragraph 34, 40, or 64)
at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to cause the system to obtain a plurality of candidate driving paths (at least claim 15)
obtain one or more coefficients associated with the plurality of candidate driving paths based on a trained coefficient-generating model (at least paragraph 21 and 38)
Zhang does not teach coefficients specifically, however Zhang does teach: “Based on driving statistics 123, machine learning engine 122 generates or trains a set of rules, algorithms, and/or models 124 for a variety of purposes, including trained models to determine if an obstacle detected by sensors of the ADV is a stop sign or a traffic light. Rules/algorithms 124 may further include traffic rules for the ADV to follow and algorithms to calculate a quartic and/or a quintic polynomial for a trajectory.” Driving statistics calculation methods using polynomials for trajectory is interpreted to cover the broadest reasonable interpretation of “coefficients” used throughout the claims and specification.
determine a travel cost for each of the plurality of candidate driving paths based on the on one or more coefficients (at least paragraph 38)
Zhang teaches a trajectory cost within at least paragraph 38 that is interpreted to be equivalent to the claimed “travel cost.”
identify a target driving path from the plurality of candidate driving paths based on a plurality of travel costs corresponding to the plurality of candidate driving paths (at least paragraph 23)
Zhang teaches within paragraph 23: “The target trajectory is selected from the trajectory candidates based on the total trajectory cost, e.g., the lowest total trajectory cost.”

Re claim 2, Zhang teaches:
The system of claim 1, wherein to determine the travel cost for each of the plurality of candidate driving paths, the at least one processor is directed to cause the system to: determine one or more cost parameters (at least paragraph 21, 22, and 68)
determine the travel cost for each of the plurality of candidate driving paths based on the one or more cost parameters and the one or more coefficients (at least paragraph 21, 22, and 68)
Within at least paragraphs 21, 22, and 68, Zhang teaches the calculation of various cost parameters used to determine the objective cost (analogous to the claimed “travel cost”).

Re claim 3, Zhang teaches:
The system of claim 2, wherein the one or more cost parameters include at least one of a speed cost parameter, a similarity cost parameter, or a jerk cost parameter (at least paragraph 21, 22, and 68)
Zhang teaches a similarity cost parameter within at least paragraph 21: “For each of the trajectory candidates, the system compares the trajectory candidate with the reference trajectory to generate an objective cost representing a similarity between the trajectory candidate and the reference trajectory.”
Zhang teaches a speed cost parameter within at least paragraph 22: “The reference trajectory is segmented into a number of reference segments. For each trajectory segment, a velocity difference between the velocity of the candidate segment and the corresponding reference segment is determined. 
Zhang teaches a jerk cost parameter within at least paragraph 68: “A comfort cost can be determined (via comfort cost determiner 705) by calculating a sum value for jerk for each of the time periods, such as a squared sum.”

Re claim 4, Zhang teaches:
The system of claim 2, wherein the one or more cost parameters include a speed cost parameter, a similarity cost parameter, and a jerk cost parameter (at least paragraph 21, 22, and 68)
Zhang teaches a similarity cost parameter within at least paragraph 21: “For each of the trajectory candidates, the system compares the trajectory candidate with the reference trajectory to generate an objective cost representing a similarity between the trajectory candidate and the reference trajectory.”
Zhang teaches a speed cost parameter within at least paragraph 22: “The reference trajectory is segmented into a number of reference segments. For each trajectory segment, a velocity difference between the velocity of the candidate segment and the corresponding reference segment is determined. That is, velocities of a candidate segment and a reference segment corresponding to the same point in time are compared. The objective cost is calculated based on the velocity differences between the candidate segments 
Zhang teaches a jerk cost parameter within at least paragraph 68: “A comfort cost can be determined (via comfort cost determiner 705) by calculating a sum value for jerk for each of the time periods, such as a squared sum.”

Re claim 5, Zhang teaches:
The system of claim 1, wherein the trained coefficient-generating model is determined with a training process, the training process comprising (at least paragraph 38)
obtaining a plurality of sample driving paths (at least paragraph 21)
determining a plurality of samples based on the plurality of sample driving paths (at least paragraph 21)
wherein each of the plurality of samples includes a set of sample driving paths corresponding to a same start location and a same destination (at least paragraph 21)
for each of the plurality of samples, determining a set of sample scores corresponding to the set of sample driving paths (at least paragraph 21, 22, 66, and 68)
Within at least paragraphs 21, 22, and 68, Zhang teaches the calculation of various cost parameters used to determine the objective cost (analogous to the claimed “travel cost”).
Within paragraph 66, Zhang teaches other various costs that can be calculated to obtain an “objective cost.” Within this teaching, Zhang states: “A rule following cost can be calculated by considering whether the autonomous vehicle obeys traffic rules. For example, it requires the vehicle to stop at certain places, e.g., before stop signs and/or red traffic lights, etc. An objective 
determining the trained coefficient-generating model based on the scores of the plurality of samples (at least paragraph 21, 22, 38, 66, and 68)
Within at least paragraphs 21, 22, and 68, Zhang teaches the calculation of various cost parameters used to determine the objective cost (analogous to the claimed “travel cost”).
Within paragraph 66, Zhang teaches other various costs that can be calculated to obtain an “objective cost.” Within this teaching, Zhang states: “A rule following cost can be calculated by considering whether the autonomous vehicle obeys traffic rules. For example, it requires the vehicle to stop at certain places, e.g., before stop signs and/or red traffic lights, etc. An objective following cost can calculated by considering whether the ADV will finish the transportation task in a timely manner, i.e., whether the trajectory candidate can transport passengers to a destination without spending an excessive time. 
Within paragraph 38, Zhang teaches “Algorithms 124 may further include algorithms to calculate trajectory costs for selecting a target trajectory from the trajectory candidates, including algorithms to calculate objective costs, safety costs, and comfort costs. Algorithms 124 can then be uploaded onto ADVs for real-time trajectory generation for autonomous driving.” Although Zhang does not teach coefficients specifically, driving statistics calculation methods using polynomials for trajectory (as taught in at least paragraph 38) is interpreted to cover the broadest reasonable interpretation of “coefficients” used throughout the claims and specification.

Re claim 6, Zhang teaches:
The system of claim 5, wherein the determining the trained coefficient-generating model based on the plurality of samples includes obtaining a preliminary coefficient-generating model including a plurality of preliminary coefficients (at least paragraph 21 and 38)
wherein each of the plurality of preliminary coefficients corresponds to a sample (at least paragraph 21 and 38)
From paragraph 88 of the specification of the application: “It should be noted that a singular "preliminary coefficient" is used herein for convenience and the "preliminary coefficient" refers to one or more preliminary coefficients corresponding to one or more cost parameters respectively.” Using the broadest reasonable interpretation of this explanation of preliminary coefficients, paragraph 21 and 38 of Zhang where trajectory candidates are generated an objective cost is analogous to the preliminary coefficients corresponding to a sample.
extracting feature information of each of the plurality of samples
for each of the plurality of samples, determining a set of sample travel costs corresponding to the set of sample driving paths based on a corresponding preliminary coefficient and the feature information
determining whether a plurality of sets of sample travel costs and a plurality of sets of sample scores corresponding to the plurality of samples satisfy a preset condition
designating the preliminary coefficient-generating model as the trained coefficient-generating model in response to the determination that the plurality of sets of sample travel costs and the plurality of sets of sample scores satisfy the preset condition

Re claim 8, Zhang teaches:
The system of claim 6 wherein the feature information of each of the plurality of samples includes velocity information of each of the set of sample driving paths and (at least paragraph 21, 22, and 23)
Zhang teaches sample paths containing velocity information within paragraph 22: “In comparing each trajectory candidate with the reference trajectory, according to one embodiment, the trajectory candidate into a number of candidate segments. The reference trajectory is segmented into a number of reference segments. For each trajectory segment, a velocity difference between the velocity of the candidate segment and the corresponding reference segment is determined. That is, velocities of a candidate segment and a reference segment corresponding to the same point in time are compared.”
Zhang also teaches sample paths containing obstacle information within paragraph 23: “According to another aspect, for each of the trajectory candidates, an obstacle closest to the trajectory candidate is identified. A distance between the trajectory candidate and the obstacle is measured. A safety cost associated with the trajectory candidate is calculated based on the distance between the trajectory candidate and the obstacle, for example, using a safety cost algorithm or function.”

Re claim 9, Zhang teaches:
The system of claim 1 wherein to identify the target driving path from the plurality of candidate driving paths based on the plurality of travel costs corresponding to the plurality of candidate driving paths, at least one processor is directed to cause the system to: identify a smallest travel cost from the plurality of travel costs (at least paragraph 21 and 28)
Within paragraph 28, Zhang teaches: “A total trajectory cost for the trajectory candidate is then calculated based on the objective cost and the safety cost. The target trajectory is selected from the trajectory candidates based on the total trajectory cost, e.g., the lowest total trajectory cost.”
identify a candidate driving path corresponding to the smallest travel cost as the target driving path (at least paragraph 28)
Within paragraph 28, Zhang teaches: “A total trajectory cost for the trajectory candidate is then calculated based on the objective cost and the safety cost. The target trajectory is selected from the trajectory candidates based on the total trajectory cost, e.g., the lowest total trajectory cost.”

Re claim 10, Zhang teaches:
The system of claim 1 wherein the at least one processor is directed to cause the system further to: transmit the target driving path to one or more control elements of a vehicle, directing the vehicle to follow the target driving path (at least paragraph 48)
Within paragraph 48, Zhang teaches: “Based on the planning and control data, control module 306 controls and drives the autonomous vehicle, by sending proper commands or signals to vehicle control system 111, according to a route or path defined by the planning and control data.”

Re claim 11, Zhang teaches:
A method implemented on a computing device having at least one processor, at least one storage medium, and a communication platform connected to a network, the method comprising (at least paragraph 34, 40, or 64)
obtaining a plurality of candidate driving paths (at least paragraph 21)
obtaining one or more coefficients associated with the plurality of candidate driving paths based on a trained coefficient-generating model (at least paragraph 21 and 38)
Zhang does not teach coefficients specifically, however Zhang does teach: “Based on driving statistics 123, machine learning engine 122 generates or trains a set of rules, algorithms, and/or models 124 for a variety of purposes, including trained models to determine if an obstacle detected by sensors of the ADV is a stop sign or a traffic light. Rules/algorithms 124 may further include traffic rules for the ADV to follow and algorithms to calculate a quartic and/or a quintic polynomial for a trajectory.” Driving statistics calculation methods using polynomials for trajectory is interpreted to cover the broadest reasonable interpretation of “coefficients” used throughout the claims and specification.
determining a travel cost for each of the plurality of candidate driving paths based on the on one or more coefficients (at least paragraph 38)
Zhang teaches a trajectory cost within at least paragraph 38 that could be interpreted to be equivalent to the claimed “travel cost.”
identifying a target driving path from the plurality of candidate driving paths based on a plurality of travel costs corresponding to the plurality of candidate driving paths (at least paragraph 23)
Zhang teaches within paragraph 23: “The target trajectory is selected from the trajectory candidates based on the total trajectory cost, e.g., the lowest total trajectory cost.”

Re claim 12, Zhang teaches:
The method of claim 11, wherein the determining the travel cost for each of the plurality of candidate driving paths includes: determining one or more cost parameters (at least paragraph 21, 22, and 68)
determining the travel cost for each of the plurality of candidate driving paths based on the one or more cost parameters and the one or more coefficients (at least paragraph 21, 22, and 68)
Within at least paragraphs 21, 22, and 68, Zhang teaches the calculation of various cost parameters used to determine the objective cost (analogous to the claimed “travel cost”).

Re claim 13, Zhang teaches:
The method of claim 12, wherein the one or more cost parameters include at least one of a speed cost parameter, a similarity cost parameter, or a jerk cost parameter (at least paragraph 21, 22, and 68)
Zhang teaches a similarity cost parameter within at least paragraph 21: “For each of the trajectory candidates, the system compares the trajectory candidate with the reference trajectory to generate an objective cost representing a similarity between the trajectory candidate and the reference trajectory.”
Zhang teaches a speed cost parameter within at least paragraph 22: “The reference trajectory is segmented into a number of reference segments. For each trajectory segment, a velocity difference between the velocity of the candidate segment and the corresponding reference segment is determined. That is, velocities of a candidate segment and a reference segment 
Zhang teaches a jerk cost parameter within at least paragraph 68: “A comfort cost can be determined (via comfort cost determiner 705) by calculating a sum value for jerk for each of the time periods, such as a squared sum.”

Re claim 14, Zhang teaches:
The method of claim 12, wherein the one or more cost parameters include a speed cost parameter, a similarity cost parameter, and a jerk cost parameter (at least paragraph 21, 22, and 68)
Zhang teaches a similarity cost parameter within at least paragraph 21: “For each of the trajectory candidates, the system compares the trajectory candidate with the reference trajectory to generate an objective cost representing a similarity between the trajectory candidate and the reference trajectory.”
Zhang teaches a speed cost parameter within at least paragraph 22: “The reference trajectory is segmented into a number of reference segments. For each trajectory segment, a velocity difference between the velocity of the candidate segment and the corresponding reference segment is determined. That is, velocities of a candidate segment and a reference segment corresponding to the same point in time are compared. The objective cost is calculated based on the velocity differences between the candidate segments 
Zhang teaches a jerk cost parameter within at least paragraph 68: “A comfort cost can be determined (via comfort cost determiner 705) by calculating a sum value for jerk for each of the time periods, such as a squared sum.”

Re claim 15, Zhang teaches:
The method of claim 11 wherein the trained coefficient-generating model is determined with a training process, the training process comprising (at least paragraph 38)
obtaining a plurality of sample driving paths (at least paragraph 21)
determining a plurality of samples based on the plurality of sample driving paths, wherein each of the plurality of samples includes a set of sample driving paths corresponding to a same start location and a same destination (at least paragraph 21)
for each of the plurality of samples, determining a set of sample scores corresponding to the set of sample driving paths (at least paragraph 21, 22, 66, and 68)
Within at least paragraphs 21, 22, and 68, Zhang teaches the calculation of various cost parameters used to determine the objective cost (analogous to the claimed “travel cost”).
Within paragraph 66, Zhang teaches other various costs that can be calculated to obtain an “objective cost.” Within this teaching, Zhang states: “A rule following cost can be calculated by considering whether the autonomous vehicle obeys traffic rules. For example, it requires the vehicle to stop at certain places, e.g., before stop signs and/or red traffic lights, etc. An objective following cost can calculated by considering whether the ADV will finish the 
determining the trained coefficient-generating model based on the scores of the plurality of samples (at least paragraph 21, 22, 38, 66, and 68)
Within at least paragraphs 21, 22, and 68, Zhang teaches the calculation of various cost parameters used to determine the objective cost (analogous to the claimed “travel cost”).
Within paragraph 66, Zhang teaches other various costs that can be calculated to obtain an “objective cost.” Within this teaching, Zhang states: “A rule following cost can be calculated by considering whether the autonomous vehicle obeys traffic rules. For example, it requires the vehicle to stop at certain places, e.g., before stop signs and/or red traffic lights, etc. An objective following cost can calculated by considering whether the ADV will finish the transportation task in a timely manner, i.e., whether the trajectory candidate can transport passengers to a destination without spending an excessive time. In one embodiment, the different evaluation criteria can be modeled as cost 
Within paragraph 38, Zhang teaches “Algorithms 124 may further include algorithms to calculate trajectory costs for selecting a target trajectory from the trajectory candidates, including algorithms to calculate objective costs, safety costs, and comfort costs. Algorithms 124 can then be uploaded onto ADVs for real-time trajectory generation for autonomous driving.” Although Zhang does not teach coefficients specifically, driving statistics calculation methods using polynomials for trajectory (as taught in at least paragraph 38) is interpreted to cover the broadest reasonable interpretation of “coefficients” used throughout the claims and specification.



Re claim 18, Zhang teaches:
The method of claim 1 wherein the feature information of each of the plurality of samples includes velocity information of each of the set of sample driving paths and obstacle information associated with each of the set of sample driving paths (at least paragraph 21, 22, and 23)
Zhang teaches sample paths containing velocity information within paragraph 22: “In comparing each trajectory candidate with the reference trajectory, according to one embodiment, the trajectory candidate into a number of candidate segments. The reference trajectory is segmented into a number of reference segments. For each trajectory segment, a velocity difference between the velocity of the candidate segment and the corresponding reference segment is determined. That is, velocities of a candidate segment and a reference segment corresponding to the same point in time are compared.”
Zhang also teaches sample paths containing obstacle information within paragraph 23: “According to another aspect, for each of the trajectory candidates, an obstacle closest to the trajectory candidate is identified. A distance between the trajectory candidate and the obstacle is measured. A safety cost associated with the trajectory candidate is calculated based on the distance between the trajectory candidate and the obstacle, for example, using a safety cost algorithm or function.”

Re claim 19, Zhang teaches:
The method of claim 11 wherein the identifying the target driving path from the plurality of candidate driving paths based on the plurality of travel costs corresponding to the plurality of candidate driving paths includes (at least paragraph 21 and 28)
identifying a smallest travel cost from the plurality of travel costs (at least paragraph 28)
Within paragraph 28, Zhang teaches: “A total trajectory cost for the trajectory candidate is then calculated based on the objective cost and the safety cost. The 
identifying a candidate driving path corresponding to the smallest travel cost as the target driving path (at least paragraph 28)
Within paragraph 28, Zhang teaches: “A total trajectory cost for the trajectory candidate is then calculated based on the objective cost and the safety cost. The target trajectory is selected from the trajectory candidates based on the total trajectory cost, e.g., the lowest total trajectory cost.”

Re claim 21, Zhang teaches:
A vehicle configured for autonomous driving, comprising: a detecting component, a planning component, and a control component (at least paragraph 27 and 28)
The claimed “detecting component” is interpreted to be analogous to the sensor system taught within at least paragraph 28.
The claimed “planning component” is interpreted to be analogous to the perception and planning system taught within at least paragraph 28.
The claimed “control component” is interpreted to be analogous to the vehicle control system taught within at least paragraph 28.
wherein the planning component is configured to: obtain a plurality of candidate driving paths (at least paragraph 21)
obtain one or more coefficients associated with the plurality of candidate driving paths based on a trained coefficient-generating model (at least paragraph 21 and 38)
Zhang does not teach coefficients specifically, however Zhang does teach: “Based on driving statistics 123, machine learning engine 122 generates or 
determine a travel cost for each of the plurality of candidate driving paths based on the on one or more coefficients (at least paragraph 21, 22, and 68)
Within at least paragraphs 21, 22, and 68, Zhang teaches the calculation of various cost parameters used to determine the objective cost (analogous to the claimed “travel cost”).
identify a target driving path from the plurality of candidate driving paths based on a plurality of travel costs corresponding to the plurality of candidate driving paths (at least paragraph 21)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Patent Application Publication # 2019/0317512) in view of Filev (U.S. Patent Application Publication # 2014/0277835)

Re claim 7, Zhang teaches: 
The system of claim 6, wherein the determining the trained coefficient-generating model based on the plurality of samples further includes (at least paragraph 21 and 38)

Zhang does not teach:
updating the plurality of preliminary coefficients in response to the determination that the plurality of sets of sample travel costs and the plurality of sets of sample scores do not satisfy the preset condition
repeating the step of determining whether a plurality of sets of sample travel costs and a plurality of sets of sample scores corresponding to the plurality of samples satisfy the preset condition



However, Filev does teach:
updating the plurality of preliminary coefficients in response to the determination that the plurality of sets of sample travel costs and the plurality of sets of sample scores do not satisfy the preset condition (at least paragraph 42, 43, Figure 12, and claim 7)
From paragraph 94 of the specification of the application: “For example, for each of the plurality of samples, the processing engine 112 may determine whether the set of sample travel costs are negatively related to the set of sample scores. In response to the determination that the set of sample travel costs are negatively related to the set of sample scores, it may be determined that the plurality of sets of sample travel costs and the plurality of sets of sample scores corresponding to the plurality of samples satisfy the preset condition.”
From paragraph 87 of the specification of the application: “As used herein, a sample score is a value within a predetermined range (e.g., 0~1) and may be associated with one or more features of the sample driving path, for example, an offset from the sample driving path to a center line of a lane, a travel time of the sample driving path, a comfort level of the sample driving path, etc.”
From the exerts from the application listed above, the “preset condition” is interpreted to be a set value to be achieved amongst the “sample scores” of the potential paths.
Filev teaches within paragraph 42: “An acceptance rate R is continuously updated in step 85 (e.g., using the formula described above). The acceptance rate is compared to a threshold .delta. in step 86. If the acceptance rate has not fallen below threshold .delta. then a return is made to step 85 for updating according to future data points. If the acceptance rate is below .delta., then the speed profile is recalculated in step 87 with adjusted speed limits. The new speed constraints (maximum and minimum trajectories) may be selected in response to both the legal speed limits and the previous speed performance of (Figure 12, step 87, paragraph 42) as described could be implemented in the calculation method described within paragraph 38 of Zhang.
repeating the step of determining whether a plurality of sets of sample travel costs and a plurality of sets of sample scores corresponding to the plurality of samples satisfy the preset condition (at least paragraph 42, 43, and claim 7)
See explanation above.

Therefore it would be obvious to one having ordinary skill in the art before the effective filing date to modify Zhang in view of Filev to include the threshold-loop technique based on target speeds within Zhang. The motivation for this modification would be to ensure the calculation methods of Zhang are being updated and improved, and to ensure that the best, most efficient trajectory is chosen as the target trajectory.


Re claim 16, Zhang teaches:
The method of claim 15, wherein the determining the trained coefficient-generating model based on the plurality of samples includes: obtaining a preliminary coefficient-generating model including a plurality of preliminary coefficients, wherein each of the plurality of preliminary coefficients corresponds to a sample (at least paragraph 21 and 38)
Zhang does not teach coefficients specifically, however within paragraph 38, Zhang does teach: “Based on driving statistics 123, machine learning engine 122 generates or trains a set of rules, algorithms, and/or models 124 for a variety of purposes, including trained models to determine if an obstacle detected by sensors of the ADV is a stop sign or a traffic light. Rules/algorithms 124 may further include traffic rules for the ADV to follow and algorithms to calculate a quartic and/or a quintic polynomial for a trajectory.” Driving statistics calculation methods using polynomials for trajectory is interpreted to cover the broadest reasonable interpretation of “coefficients” used throughout the claims and specification.
Within paragraph 21
extracting feature information of each of the plurality of samples (at least paragraph 21 and 22)
Zhang teaches sample paths containing velocity information within paragraph 22: “In comparing each trajectory candidate with the reference trajectory, according to one embodiment, the trajectory candidate into a number of candidate segments. The reference trajectory is segmented into a number of reference segments. For each trajectory segment, a velocity difference between the velocity of the candidate segment and the corresponding reference segment is determined. That is, velocities of a candidate segment and a reference segment corresponding to the same point in time are compared.”
Zhang also teaches sample paths containing obstacle information within paragraph 23: “According to another aspect, for each of the trajectory candidates, an obstacle closest to the trajectory candidate is identified. A distance between the trajectory candidate and the obstacle is measured. A safety cost associated with the trajectory candidate is calculated based on the distance between the trajectory candidate and the obstacle, for example, using a safety cost algorithm or function.”
for each of the plurality of samples, determining a set of sample travel costs corresponding to the set of sample driving paths based on a corresponding preliminary coefficient and the feature information (at least paragraph 21 and 38)

Zhang does not teach:
determining whether a plurality of sets of sample travel costs and a plurality of sets of sample scores corresponding to the plurality of samples satisfy a preset condition

designating the preliminary coefficient-generating model as the trained coefficient-generating model in response to the determination that the plurality of sets of sample travel costs and the plurality of sets of sample scores satisfy the preset condition

However, Filev does teach:
determining whether a plurality of sets of sample travel costs and a plurality of sets of sample scores corresponding to the plurality of samples satisfy a preset condition (at least paragraph 42, 43, Figure 12, and claim 7)
From paragraph 94 of the specification of the application: “For example, for each of the plurality of samples, the processing engine 112 may determine whether the set of sample travel costs are negatively related to the set of sample scores. In response to the determination that the set of sample travel costs are negatively related to the set of sample scores, it may be determined that the plurality of sets of sample travel costs and the plurality of sets of sample scores corresponding to the plurality of samples satisfy the preset condition.”
From paragraph 87 of the specification of the application: “As used herein, a sample score is a value within a predetermined range (e.g., 0~1) and may be associated with one or more features of the sample driving path, for example, an offset from the sample driving path to a center line of a lane, a travel time of the sample driving path, a comfort level of the sample driving path, etc.”
From the exerts from the application listed above, the “preset condition” is interpreted to be a set value to be achieved amongst the “sample scores” of the potential paths.
Filev teaches within paragraph 42: “An acceptance rate R is continuously updated in step 85 (e.g., using the formula described above). The acceptance rate is compared to a threshold .delta. in step 86. If the acceptance rate has not fallen below threshold .delta. then a return is made to step 85 for updating according to future data points. If the acceptance rate is below .delta., then the speed profile is recalculated in step 87 with adjusted speed limits. The new speed constraints (maximum and minimum trajectories) may be selected in response to both the legal speed limits and the previous speed performance of the vehicle along the current route.” Here, Filev teaches a threshold being constantly updated to ensure a target speed along a target trajectory is maintained. It is obvious to one having ordinary skill in the art before the effective filing date that the recalculation step utilized in Filev (Figure 12, step 87, paragraph 42) as described could be implemented in the calculation method described within paragraph 38 of Zhang.
designating the preliminary coefficient-generating model as the trained coefficient-generating model in response to the determination that the plurality of sets of sample travel costs and the plurality of sets of sample scores satisfy the preset condition (at least paragraph 42, 43, Figure 12, and claim 7)
See above explanation



Re claim 17, Zhang teaches:
The method of claim 16, wherein the determining the trained coefficient-generating model based on the plurality of samples further includes (at least paragraph 21 and 38)
Zhang does not teach coefficients specifically, however within paragraph 38, Zhang does teach: “Based on driving statistics 123, machine learning engine 122 generates or trains a set of rules, algorithms, and/or models 124 for a variety of purposes, including trained models to determine if an obstacle detected by sensors of the ADV is a stop sign or a traffic light. Rules/algorithms 124 may further include traffic rules for the ADV to follow and algorithms to calculate a quartic and/or a quintic polynomial for a trajectory.” Driving statistics calculation methods using polynomials for trajectory is interpreted to cover the broadest reasonable interpretation of “coefficients” used throughout the claims and specification.
Within paragraph 21, Zhang teaches: “According to one aspect, a system generates a plurality of trajectory candidates for an autonomous driving vehicle (ADV) from a starting point to an end point of a particular driving scenario. The system generates a reference trajectory corresponding to the driving scenario based on a current state of the ADV associated with the starting point and an 

Zhang does not teach:
updating the plurality of preliminary coefficients in response to the determination that the plurality of sets of sample travel costs and the plurality of sets of sample scores do not satisfy the preset condition
repeating the step of determining whether a plurality of sets of sample travel costs and a plurality of sets of sample scores corresponding to the plurality of samples satisfy the preset condition

However, Filev does teach:
updating the plurality of preliminary coefficients in response to the determination that the plurality of sets of sample travel costs and the plurality of sets of sample scores do not satisfy the preset condition (at least paragraph 42, 43, Figure 12, and claim 7)
From paragraph 94 of the specification of the application: “For example, for each of the plurality of samples, the processing engine 112 may determine whether the set of sample travel costs are negatively related to the set of 
From paragraph 87 of the specification of the application: “As used herein, a sample score is a value within a predetermined range (e.g., 0~1) and may be associated with one or more features of the sample driving path, for example, an offset from the sample driving path to a center line of a lane, a travel time of the sample driving path, a comfort level of the sample driving path, etc.”
From the exerts from the application listed above, the “preset condition” is interpreted to be a set value to be achieved amongst the “sample scores” of the potential paths.
Filev teaches within paragraph 42: “An acceptance rate R is continuously updated in step 85 (e.g., using the formula described above). The acceptance rate is compared to a threshold .delta. in step 86. If the acceptance rate has not fallen below threshold .delta. then a return is made to step 85 for updating according to future data points. If the acceptance rate is below .delta., then the speed profile is recalculated in step 87 with adjusted speed limits. The new speed constraints (maximum and minimum trajectories) may be selected in response to both the legal speed limits and the previous speed performance of the vehicle along the current route.” Here, Filev teaches a threshold being constantly updated to ensure a target speed along a target trajectory is maintained. It is obvious to one having ordinary skill in the art before the (Figure 12, step 87, paragraph 42) as described could be implemented in the calculation method described within paragraph 38 of Zhang.
repeating the step of determining whether a plurality of sets of sample travel costs and a plurality of sets of sample scores corresponding to the plurality of samples satisfy the preset condition (at least paragraph 42, 43, Figure 12, and claim 7)
See above explanation

Therefore it would be obvious to one having ordinary skill in the art before the effective filing date to modify Zhang in view of Filev to include the threshold-loop technique based on target speeds within Zhang. The motivation for this modification would be to ensure the calculation methods of Zhang are being updated and improved, and to ensure that the best, most efficient trajectory is chosen as the target trajectory.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Frazzoli (U.S. Patent # 9645577)
Frazzoli teaches an analogous trajectory selection system based on cost association, including a comfort calculation using jerk.
Fujii (U.S. Patent Application Publication # 2018/0297640)
Fujii teaches an analogous trajectory calculation system that utilizes a threshold for recalculating a target trajectory.
Wan (U.S. Patent Application Publication # 2018/0058875)
Wan teaches an analogous trajectory selection system utilizing scores.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W SIMCOX whose telephone number is (571)272-5297.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ian Jen/Primary Examiner, Art Unit 3666